DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being inherently anticipated by US Patent Application Publication 2017/0299829 to Hoshino et al. (hereinafter “US1”).
Regarding Claim 1, US1 describes a process comprising: applying a water-swellable material (see [0033]) directly to rollable ribbon fibers (17); cabling the rollable ribbon fibers (inherent to the production of the cable of Fig. 1) without incorporating a water-blocking yarn.
Regarding Claim 2, a step of ribbonizing optical fibers using a ribbon-manufacturing process to produce the rollable ribbon fibers is inherent to produce the ribbon structures of 5c and 5d, as shown in Figs 9 and 10 of US1.
Regarding Claim 6, a step of applying the water-swellable material directly to the rollable ribbon fibers comprising applying the water-swellable material directly to the rollable ribbon fibers during the cabling of the rollable ribbon fibers is inherent to the described structure where the water-swellable material is located in the space of the loose tube and in contact with the ribbon fibers (see [0033] and Figs 1-2)
Regarding Claim 7, US1 describes the step of applying the water-swellable material directly to the rollable ribbon fibers comprises: applying a superabsorbent liquid directly to the rollable ribbon fibers (see [0033]).
Regarding Claim 10, the structure described by US1 (see [0033] and Figs 1-2) would inherently result in at least some of the superabsorbent powder (as part of the gel-like member of US1) directly applied to the ribbon fibers.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 8, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to Claim 1 above, and further in view of  US Patent Application Publication 2004/0065457 to Hager et al. (hereinafter “US2”)
Regarding Claim 8, US1 does not describe applying a superabsorbent water-based acrylic polymer directly to the rollable ribbon fibers. US2 describes a method of applying water-sellable material to a rollable ribbon fiber including applying a superabsorbent water-based acrylic polymer directly to the rollable ribbon fibers (see [0039]-[0043]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the application of a superabsorbent water-based acrylic polymer directly to the rollable ribbon fibers as described by US2 in the method of US1. The motivation for doing so would have been to make a simple substitution of one known application step for another to obtain predictable results (see US1 at [0035], suggesting the use of alternative materials).
Regarding Claim 9, US1 does not describe dipping the rollable ribbon fibers in a superabsorbent liquid. US2 describes a method of applying water-sellable material to a rollable ribbon fiber including dipping the rollable ribbon fibers in a superabsorbent liquid (see Fig 4 and [0039]-[0043]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the dipping step of US2 in the method of US1. The motivation for doing so would have been to make a simple substitution of one known 
Regarding Claim 13, US1 does not describe mixing a superabsorbent powder into a hot melt material; and applying the hot melt material to the rollable ribbon fibers. US2 describes a method of mixing a superabsorbent powder into a hot melt material; and applying the hot melt material to the rollable ribbon fibers. (see Fig 4 and [0039]-[0043]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the mixing and application steps of US2 in the method of US1. The motivation for doing so would have been to make a simple substitution of one known application step for another to obtain predictable results (see US1 at [0035], suggesting the use of alternative materials).
Regarding Claim 14, US2 describes the hot-melt material comprising a superabsorbent powder of sodium polyacrylate or potassium acrylate (see [0010] and [0042]-[0043]).
Allowable Subject Matter
Claims 3-5, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 describes applying the water-swellable material directly to the rollable ribbon fibers as part of the ribbon-manufacturing process.
Claims 4 and 5 describe rewinding the rollable ribbon fibers onto a spool prior to cabling the rollable ribbon fibers.
Claims 11 and 12 describe suspending the superabsorbent powder in a water-based solution; and applying the water-based solution with the suspended superabsorbent powder to the rollable ribbon fibers.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY RAHLL/Primary Examiner, Art Unit 2874